          Case 1:20-cr-00189-AJN Document 20 Filed 05/05/20 Page 1 of 1



UNITED STATES DISTRICT COURT                                                              5/5/20
SOUTHERN DISTRICT OF NEW YORK



  United States,

                   –v–
                                                                     20-cr-189 (AJN)
  Kizzito Chukwujekwu,
                                                                         ORDER
                         Defendant.



ALISON J. NATHAN, District Judge:

       A bail revocation hearing in this matter is hereby scheduled for May 14, 2020 at 3:00

P.M. The hearing will be conducted remotely, and the Court will issue a separate order

informing the parties how to access the hearing.

       The Government shall file letter briefing regarding its request to revoke bail no later than

May 8, 2020. Mr. Chukwujekwu shall file letter briefing no later than May 11, 2020. If the

Government wishes to file a reply, it must do so no later than May 12, 2020.



       SO ORDERED.


 Dated: May 5, 2020
 New York, New York                        ____________________________________
                                                     ALISON J. NATHAN
                                                   United States District Judge




                                                                                                   1
